                                                                                                                   FILED
    Case 17-20934                        Doc 211               Filed 03/08/19 Entered 03/08/19 10:22:24   Desc Main
                                                                Document     Page 1 of 3



                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF WYOMING                                                10:18 am, 3/8/19

                                                                                                                       Tim J. Ellis
In re:                                                            )                                                   Clerk of Court
DENNIS MEYER DANZIK,                                              )     Case No. 17-20934
          Debtor.                                                 )     CHAPTER 11

              ORDER DENYING MOTION TO ALTER OR AMEND COURT’S ORDER

              Debtor requests the court alter or amend its Judgment dismissing his Chapter 11
bankruptcy case, entered February 6, 2019. Debtor requests the court enter an order converting
the Chapter 11 case to a Chapter 7 case. After examining the record, the court determined that a
hearing would not materially assist in the determination of this matter. Having reviewed the
pleadings, the court denies the Motion.
Jurisdiction
              This court has jurisdiction of this matter under 11 U.S.C. § 1334. This is a core
proceeding pursuant to 11 U.S.C. § 157(b)(2)(A), matters concerning the administration of the
estate. Venue is proper under 11 U.S.C. §§ 1408 and 1409.1
              Under Rule 9023, motions to vacate or reconsider final bankruptcy court decisions are
determined under the same standard Fed. R. Civ. P. 59 prescribes.2 “Grounds warranting a
motion to reconsider [under Rule 59(e)] include: 1) an intervening change in the controlling law,
2) new evidence previously unavailable, and 3) the need to correct clear error or prevent manifest
injustice.” Rule 59(e) motions are appropriate where a court has misapprehended the facts, a
party’s position, or controlling law.3 Motions to alter or amend the judgment made pursuant to
this Rule serve to correct manifest errors of law or fact, or to consider the impact of new
evidence unavailable in prior proceedings. Courts should grant motions to alter or amend a
judgment under Rule 59(e), only to present newly discovered evidence or to correct manifest
errors of law.4


                                                            
1
    All citations, unless otherwise noted, refer to the United States Code, title 11.
2
    Fed. R. Bankr. P. 9023, makes Fed. R. Civ. P. 59, applicable, except a motion to alter or amend a judgment in
    bankruptcy must be filed no later than 14 days after the entry of the judgment.
3
    In re Sun River Energy, Inc., 536 B.R. 872, 876 (Bankr. D. Colo. 2015).
4
    In re Davalos, 426 B.R. 871, 872 (Bankr. D.N.M. 2010) (Rule 59(e) does not allow a party to raise new legal
    theories that should have been raised earlier). In re Expert S. Tulsa, LLC, 522 B.R. 634, 650 (B.A.P. 10th Cir.
    2014), aff'd, 619 F. App’x 779 (10th Cir. 2015).
    Case 17-20934                        Doc 211               Filed 03/08/19 Entered 03/08/19 10:22:24   Desc Main
                                                                Document     Page 2 of 3


              Debtor never argued for conversion to Chapter 7 liquidation proceedings instead
of dismissal before or during the hearing. While Debtor repeatedly asserted creditors
would be better served by proceedings in bankruptcy court rather than collection actions
in state court, these arguments were brought in the context of his attempts to remain
within Chapter 11 proceedings. All creditors had notice of CWT’s Motion to Dismiss, yet
none contested it or advocated for conversion to Chapter 7, rather than dismissal. After
Judgment was entered, Debtor now requests a “do-over.”
              There has not been intervening change of controlling law regarding dismissal of a
Chapter 11 bankruptcy case, pursuant to § 1112, as determined by the court in its ruling.
Debtor does not present argument of new evidence previously unavailable.
              Debtor refers to “paragraph number 20 and 21 of the objection, as a manifest error
than can be corrected by conversion. . . .” in his reply to CWT’s objection. Debtor
expands his argument that “These paragraphs point out that the court has twice ruled that
‘any liquidation would be for the sole benefit of secured creditors.’ ” A manifest error is a
clear error of law and risk of manifest injustice.5 Debtor apparently asserts unsecured
creditors and CWT’s actions post-Judgment show a simple conversion may correct what
he perceives to be a clear error of law and risk of manifest injustice. His argument is
based upon CWT’s action to halt transfer of account balances after the Judgment was
entered. He argues conversion is in creditors’ best interest because of the funds in debtor-
in-possession accounts should be available to pay the IRS priority tax claim of
$56,325,31, and the benefit of all creditors. However, the IRS tax claim on file before
and after the hearing also includes a secured debt in excess of $630,000.00. This is not
new evidence as Debtor presented the claim as part of its case. The court’s conclusion
was not clear error of law. Debtor fails to prove this factor.
              In conclusion, as stated, Debtor never argued for conversion – only the
opportunity to remain in Chapter 11. He asserted this argument vigorously. He testified to
having two DIP accounts, one with substantial funds to pay the Internal Revenue Service
and the other account for payments to other creditors.


                                                            
5
    GOComputer, Inc. v. Microsolft Corp., 508 F.3d 170, 177 (4th Cir. 2007); Venegas- Hernandez v Sonolux
    Records, 370 F.3d 183, 189 (1st Cir. 2004) (citing 11 Wright, Miller & Kane, Federal Practice and Procedure, §
    2810.1 (West 1995)).

                                                                                                             Page 2 of 3 
 
    Case 17-20934     Doc 211     Filed 03/08/19 Entered 03/08/19 10:22:24              Desc Main
                                   Document     Page 3 of 3


        Debtor asserted no factual or legal basis for vacating the dismissal. Debtor does not argue
there is an intervening change of the controlling law. Debtor does not argue that there was new
evidence previously unavailable. Last, the court does not find Danzik’s manifest error argument
to be a clear error of law and a risk of manifest injustice. There were little to no funds to pay
unsecured creditors’ debt amassing in the millions based upon the evidence presented.
        IT IS ORDERED Debtor’s Motion for Alteration or Amendment of an Order of the Court
is DENIED.

                                                              BY THE COURT



                                                              _____________________________  3/8/2019
                                                              Honorable Cathleen D. Parker
                                                              United States Bankruptcy Court
                                                              District of Wyoming
Service:
       Ken McCartney
       Bradley T. Hunsicker
       Jeffrey M. Eilender
       Bradley J. Nash
       Joshua D. Wurtzel




                                                                                             Page 3 of 3 
 
